Citation Nr: 1639951	
Decision Date: 10/03/16    Archive Date: 10/19/16

DOCKET NO.  11-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as due to in-service exposure to herbicides (Agent Orange). 

2.  Service Connection for an acquired psychiatric disorder, to include anxiety disorder and nerves disorder (also claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The Veteran, who is the appellant in this case, served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In March 2016, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in pulmonology with regard to the claim of service connection for a respiratory disorder.  In May 2016, the requested VHA opinion was incorporated into the record.  In August 2016, an addendum VHA opinion was incorporated into the record.  The Veteran and representative were provided with copies of the March 2016 VHA opinion and August 2016 addendum opinion.

The issue of entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a July 2016 VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also July 2016 Veteran statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1. The Veteran has a current respiratory disability of COPD. 

2. The Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange. 

3. The current respiratory disability was not incurred in service, and is not causally or etiologically related to service, including to the findings and symptoms experienced during service or in-service exposure to herbicides (Agent Orange).

4. The current respiratory disability was caused by post-service exposure to saw dust and diesel fumes, as well as history of smoking. 

5. To the extent that the current respiratory disability is related to the Veteran's history of smoking tobacco, service connection is precluded as due to the use of tobacco products during active service.

6. The Veteran does not have a current acquired psychiatric disability for VA compensation purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.300(a), 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

With respect to the claims for service connection on appeal, in a July 2009 notice letter sent prior to the initial denial of the claims for service connection in November 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service treatment records, the relevant VA examinations reports, and the Veteran's written statements.  

In connection with this appeal, the Veteran underwent VA examinations in November 2010 (respiratory) and January 2011 (acquired psychiatric disorder).  With respect to the claim for service connection for a respiratory disorder, VA obtained a VHA opinion in May 2016 and an addendum VHA opinion in August 2016.  The Board finds that the above-referenced examination reports and VHA opinions are adequate for purposes of deciding the claims for service connection for a respiratory disorder and an acquired psychiatric disorder.  The January 2011 psychiatric examiner opined that the Veteran does not have an acquired psychiatric disorder.  With respect to the opinions regarding the etiology of the respiratory disability, the November 2010 VA and May 2016 and August 2016 VHA examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the respiratory disability.  The VA examiners also interviewed the Veteran regarding past and present symptomatology.  The VA examination report and VHA opinions contain all the findings needed to decide the claim for service connection for a respiratory disorder, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the Veteran has been diagnosed with COPD, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); moreover, the record reflects that the Veteran does not have a diagnosed psychiatric disability.  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for a respiratory disorder and a psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 
38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  
38 C.F.R. § 3.309(e).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000);Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service Connection for a Respiratory Disorder

The Veteran contends that service connection for a respiratory disorder is warranted because it is related to service.  Specifically, the Veteran asserted that the current respiratory disability is related to having pneumonia during active service.  See, e.g., December 2009 Veteran statement.  An October 2015 letter by a private examiner also raised the theory that in-service exposure to Agent Orange may have been a precipitating factor to the current respiratory disability.  

The Board finds that the Veteran has a current respiratory disability.  The January 2011 VA examination report shows a diagnosis of COPD. 

The Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, COPD is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in service.  Id.  Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed COPD was incurred in service.  A January 1970 service separation examination shows a normal clinical evaluation of the lungs and chest, and a concurrent report of medical history shows that the Veteran denied current symptoms and a history of asthma, pain or pressure in chest, and chronic cough.  Service treatment records show that the Veteran was treated for left lower lobe pneumonia during service.  See, e.g., February 11, 1970, February 14, 1970, and February 16, 1970 service treatment records.  A February 19, 1970 statement, which took place after treatment for pneumonia, shows that the Veteran reported that there has been no change in his medical condition since the last medical examination in January 1970, which showed normal clinical findings of the lungs and chest.  
  
After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed respiratory disability is causally or etiologically related to service, including to the findings and symptoms experienced during service or in-service exposure to herbicides.  The January 2011 VA examiner opined that it is less likely than not that the current lung disability was caused by or a result of active service.  In reaching this conclusion, the January 2011 VA examiner reasoned that there is no objective medical evidence supporting a finding that the left lower lobe pneumonia in 1970 is the cause of a current lung disorder such as COPD.  The January 2011 VA examiner explained that left lower lobe pneumonias are not recognized as a common cause of COPD.  

The May 2016 VHA examiner opined that it is less likely than not the current respiratory disability was incurred by active service, to include as due to herbicide exposure in service.  In reaching this conclusion, the May 2016 VHA examiner reasoned that the most likely etiology of the Veteran's respiratory disorders includes post-service environmental exposure due to post-service work in a saw mill.  The May 2016 VHA examiner indicated that patients with such exposure develop hypersensitive pneumonias, immunologic reactions to inhaled antigen type III, antigen antibody reactions, and type IV cell mediated hypersensitive reactions.  Specifically, the May 2016 clarified that the Veteran was exposed to maple bark, saw dust, and cork after service, and that the above-referenced reactions have been associated with such exposure.  The May 2016 explained that chronic exposure to maple bark, saw dust, and cork affects the lungs causing permanent radiographic and physiologic abnormalities such as pulmonary fibrosis and COPD.  The May 2016 VHA examiner noted that the Veteran worked as a heavy equipment operator after service, and that the resulting diesel exhaust exposure causes pulmonary damage and can cause COPD.  The May 2016 VHA examiner indicated that herbicide exposure has not been shown to cause COPD, chronic bronchitis, or chronic granulomatous diseases.  As for the treatment for pneumonia in service, the May 2016 VHA examiner clarified that the Veteran's treatment for lower lobe pneumonia in service is not related to the current COPD because COPD is usually associated with upper lobe abnormalities.  The August 2016 VHA addendum opinion affirmed the May 2016 VHA opinion that it is less likely than not that the current respiratory disability is related to the in-service pneumonia episode or exposure to herbicides such as Agent Orange.  The August 2016 VHA examiner reasoned that it is more likely that the current respiratory disability was caused by post-service exposure to saw dust and diesel fumes, as well as history of smoking.  

In a September 2016 statement, the Veteran indicated that he wore a breathing mask in every job he had after service, and that, while there was dust at some of his work areas, he made every effort not to breathe it; however, the Veteran did not indicate that he did not breathe any of the dust or that he was not exposed to diesel fumes after service.  Moreover, the record, including the Veteran's statements, indicates a history of smoking until 1985.  Accordingly, the weight of the lay and medical evidence demonstrates that the Veteran had post-service exposure to saw dust and diesel fumes, as well as a history of smoking. 

The Board finds that, taken together, the January 2011 and the May 2016 and August 2016 VHA opinion reports are highly probative with respect to service connection for a respiratory disorder, and are adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the VA examination and VHA opinion reports provide competent, credible, and probative evidence which shows that the currently-diagnosed respiratory disability is not etiologically related to service.  

In an October 2015 letter, a private examiner opined that  the Veteran's exposure to Agent Orange may have been a precipitating factor to his bronchitis, respiratory infections, and granulomatous disease and COPD findings per chest x-rays.  In reaching this conclusion, the October 2015 private examiner noted that the Veteran had respiratory infections that seemed to occur after military service and exposure to Agent Orange per the Veteran's history.  The Board accords this opinion low probative weight as it is a statement of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative) (emphasis added); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).

Further, the Board finds the October 2015 private medical opinion to be outweighed by the other evidence of record - specifically the January 2011 VA examination report and the May 2016 and August 2016 VHA medical opinion reports.

As noted above, the August 2016 VHA examiner opined that the Veteran's respiratory disability is due, in part, to smoking.  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The Veteran filed the current claim in May 2009; therefore, to the extent that the Veteran smoked during service, the grant of service connection for a respiratory disability as due to in-service smoking is legally precluded. 

In light of the foregoing, the weight of the evidence is against a finding that the current respiratory disability was incurred in or was otherwise caused by active service, to include in-service exposure to herbicides.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against service connection for a respiratory disability; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection for an acquired psychiatric disorder is warranted because of things he witnessed and did while he was in the service.  The Veteran stated that he has had anxiety, is very aware his surrounding, and has a hard time sleeping.  The Veteran asserted that he has had hypertension since the early 1970s, but did not provide a theory as to how this relates the claimed acquired psychiatric disorder to service.  See, e.g., December 2009 Veteran statement.  The Veteran also reported that as part of his military duties, he was assigned to recover damaged vehicles from the field, including inspecting vehicles to ensure they were not booby trapped.  The Veteran advanced that there were several deaths in his company and that the most difficult part for him was going through a deceased soldier's belongings to look for contraband before the soldier's belongings were sent home.  The Veteran also noted that the camp where he was stationed was subjected to mortar attacks every day.  See November 2010 VA examination report. 


After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current psychiatric disability, to include a diagnosed disorder manifesting symptoms of anxiety or 
depression.  The January 1970 service separation report shows a normal psychiatric evaluation, and the concurrent report of medical history shows that the Veteran denied current psychiatric symptoms or a history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, or nervous trouble of any sort.  While a December 1987 private treatment record shows a diagnosis of depression, the weight of the evidence shows no current psychiatric disability during the appeal period.  After reviewing the record and examining the Veteran, the November 2010 VA psychiatric examiner acknowledged the Veteran's periods of depressed mood; however, the VA examiner opined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD or any other psychiatric disorder.  Other than the December 1987 diagnosis of depression, which is approximately 22 years prior to the current appeal period, post-service treatment records are absent any psychiatric complaints, diagnosis, or treatment.  VA treatment records dated in November 2010 showed that the Veteran denied having current psychiatric symptoms, to include depression.  

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any time, under the facts of this case, he is not competent to diagnose a psychiatric disorder, because that requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5(2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The DSM-IV cautions that the "proper use of these 

criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  

After evaluating the Veteran, VA mental health care providers who have training in psychiatric matters have determined that the Veteran does not have a psychiatric disorder.  Consequently, the Veteran's lay assertion of diagnosis of depression or anxiety, even if competent, would be of minimal probative value and is outweighed by the competent evidence of record showing no psychiatric disorder diagnosis.  To the extent that the Veteran has symptoms such as depression or anxiety, symptoms, by themselves, without an underlying medical condition, do not constitute a disability for VA purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current psychiatric "disability" at any time during the claim/appeal period, that holding is of no advantage.  The finding of no current psychiatric disability during the pendency of the appeal renders moot all theories of entitlement.  Because the weight of the evidence does not show a currently 

diagnosed psychiatric disorder, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, claimed as anxiety, nerves, and PTSD, and the claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for a respiratory disorder, to include as due to in-service exposure to herbicides (Agent Orange), is denied. 

Service connection for an acquired psychiatric disorder is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


